DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sean Kim on 08/31/2022.
The application has been amended as follows: 
Claim 1: A delivery apparatus comprising: 
a handle; 
an outer shaft extending distally from the handle; 
a gear mechanism arranged distal to the outer shaft; 
an input torque shaft extending distally from the handle through the outer shaft and having a distal end portion operatively connected to the gear mechanism; and 
a plurality of output torque shafts operatively connected to and extending distally from the gear mechanism, wherein the gear mechanism is configured to transfer rotational motion from the input torque shaft, which has a central rotation axis that is collinear with a central longitudinal axis of the delivery apparatus, to the plurality of output torque shafts, which each have a rotation axis that is radially offset from the central longitudinal axis; and 
wherein each output torque shaft of the plurality of output torque shafts comprises a connector at its distal end configured to form a releasable connection with an actuator of a mechanically expandable prosthetic heart valve.
Claim 14: The delivery apparatus of claim 1, wherein the plurality of output torque shafts comprises three output torque shafts. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a gear drive mechanism that includes the combination of recited limitations in claims 1, 15 and 18. The art alone or in combination did not teach wherein (Claim 1) a plurality of output torque shafts operatively connected to and extending distally from the gear mechanism, wherein the gear mechanism is configured to transfer rotational motion from the input torque shaft, which has a central rotation axis that is collinear with a central longitudinal axis of the delivery apparatus, to the plurality of output torque shafts, which each have a rotation axis that is radially offset from the central longitudinal axis; and wherein each output torque shaft of the plurality of output torque shafts comprises a connector at its distal end configured to form a releasable connection with an actuator of a mechanically expandable prosthetic heart valve; (Claim 15)  wherein the gear mechanism is configured to transfer rotational motion from the input torque shaft to the plurality of output torque shafts; and wherein each output torque shaft of the plurality of output torque shafts is releasably coupled to a respective actuator of the plurality of actuators of the prosthetic heart valve such that rotation of the plurality of output torque shafts causes the plurality of actuators to radially expand or compress the prosthetic heart valve; (Claim 18) a plurality of output torque shafts operatively coupled to the gear mechanism, each output torque shaft having a proximal end portion coupled to the gear mechanism and a distal end portion releasably coupled to a respective actuator of a plurality of actuators on the prosthetic heart valve; and rotating the input torque shaft, which produces rotation of the plurality of output torque shafts via the gear mechanism, wherein the rotation of the plurality of output torque shafts actuates the plurality of actuators, which cause the prosthetic heart valve to expand from the radially compressed state to a radially expanded state. The closet prior art of record Cartledge et al. (U.S. Patent Publication No. 2014/0296962 A1) teaches a similar valve delivery device but lacks the gearbox and torque shaft features found above, Laby et al. (U.S. Patent Publication No. 2018/0311473 A1) discloses a multi geared handle for catheter actuation, but such a combination would not be obvious, since Cartledge et al. actuation is a fixed pull wire driven system and Laby et al. still lacks the plurality of output shafts being releasably coupled to a device. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771